IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-78,370-04


                      EX PARTE ALEXIS RENE OBREAGON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1130245-B IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to sixty years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Obreagon v. State, No. 14-08-01058-CR (Tex. App.—Houston [14th Dist.] Jan. 7,

2010) (not designated for publication).

        Applicant contends, among other things, that trial counsel failed to convey a plea offer of

fifteen years.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                      2

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim. The trial court may use any means set out

in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the State

made a plea offer of fifteen years, counsel timely conveyed that offer to Applicant, Applicant would

have accepted the offer, the State would have withdrawn it, and the trial court would have accepted

it. See Missouri v. Frye, 132 S. Ct. 1399, 1409 (2012). The trial court shall then determine whether

counsel’s conduct was deficient and Applicant was prejudiced. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 28, 2016
Do not publish